Citation Nr: 1738402	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 1967 rating decision that denied entitlement to service connection for a lumbar spine disorder (claimed as error to properly adjudicate a pending claim of entitlement to service connection for a low back strain).

2.  Entitlement to an effective date earlier than April 23, 1990, for the grant of service connection for a lumbar spine disability, currently diagnosed as degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

L. Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1959 to September 1962 and from August 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A notice of disagreement was received in December 2010, a statement of the case was issued in March 2014 and a VA Form 9 was received in March 2014. 

Importantly, the Board notes that service connection is in effect for a lumbar spine disability, effective April 23, 1990.  See, e.g., April 1994 rating decision, March 2003 Board decision.  It appears that beginning in October 1998, the RO has incorrectly listed the effective date of this disability as November 1997.  The Board notes that while a January 1998 rating decision code sheet correctly indicates the effective dates were April 23, 1990 for a 40 percent rating and November 12, 1997 for a 60 percent rating, beginning in October 1998, the RO erroneously dropped the period of time prior to November 12, 1997, when the Veteran was rated as 40 percent disabling.  The Board notes that this should be corrected, and the current appeal is therefore recharacterized as entitlement to an effective date prior to April 23, 1990.

In an October 2015 decision, the Board dismissed the claim of entitlement to an earlier effective date for the grant of service connection for a lumbar spine disability under Rudd v. Nicholson, 20 Vet. App. 296 (2006) and remanded the issue of whether there was CUE in an August 1967 rating decision that denied entitlement to service connection for a lumbar spine disorder for issuance of a statement of the case.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a March 2017 memorandum decision, CAVC set aside the Board's October 2015 decision because CAVC contended that the Board failed to discuss whether a claim for entitlement to service connection for a low back strain was properly adjudicated and remanded the claims back to the Board.

The Board notes that the Veteran has since completed a substantive appeal for the issue of whether there was CUE in an August 1967 rating decision remanded by the Board in October 2015.  See June 2014 rating decision, August 2014 notice of disagreement, August 2016 statement of the case, September 2016 VA Form 9.


FINDINGS OF FACT

1.  The Veteran submitted a claim for a "back injury" in June 1967.

2.  In a rating decision dated in August 1967, the RO denied the claim for entitlement to service connection for a back injury. 

3.  The Veteran submitted a timely notice of disagreement to the August 1967 rating decision in September 1967; this statement cannot be construed as a separate claim.

4.  The evidence from the November 1967 VA examination, specifically a diagnosis of a recurrent low back strain, was in furtherance of the Veteran's original June 1967 claim for a "back injury."

5.  The evidence received from the November 1967 VA examination was properly considered in a December 1967 statement of the case.

6.  The Veteran did not complete a substantive appeal for the August 1967 rating decision.

7.  In March 1994, the Board granted service connection for a low back disorder on the basis of new and material evidence; in an April 1994 rating decision, the RO assigned an effective date of April 23, 1990 for the grant of service connection.

8.  In a March 2003 decision, the Board denied an effective date prior to April 23, 1990, for the grant of service connection for a low back disability; this decision is final.

9.  In April 2010 and June 2010, VA received statements from the Veteran construed as a request for an effective date earlier than April 23, 1990, for the grant of service connection for a low back disability. 

10.  The Veteran's freestanding claim for an earlier effective date is legally barred.


CONCLUSIONS OF LAW

1.  The Veteran did not submit a separate, unadjudicated claim for entitlement to service connection for a low back strain in September 1967; this statement is considered a timely notice of disagreement to the August 1967 rating decision; the evidence from the November 1967 VA examination is not a separate claim, and is considered in connection with the June 1967 claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.113 (1967).

2.  The March 2003 Board decision which denied an effective date prior to April 23, 1990, for the grant of entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2003).

3.  The Veteran's freestanding claim for an effective date earlier than April 23, 1990, for the award of service connection for a low back disability must fail as a matter of law, and the appeal is dismissed.  38 U.S.C.A. § 5110 (a) (West 2014); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Given the parameters of the law surrounding CUE claims, the duty to notify and assist is not applicable when CUE is claimed in decisions by the Board or in decisions by the RO.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).  As a result, discussion of VA's duty to notify and assist is not required with respect to whether CUE exists in an August 1967 rating decision.

Regarding the earlier effective date claim, the Board notes, as set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the VCAA is not applicable in this case.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5- 2004 (holding that under 38 U.S.C. § 5103 (a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).





II.  Earlier Effective Date Claim, to Include CUE and Whether the Issue of Entitlement to Service Connection for a Low Back Strain was Properly Adjudicated

The Veteran seeks entitlement to an effective date earlier than April 23, 1990 for the grant of service connection for a lumbar spine disability.  He has asserted that he submitted a "second claim" for a low back strain on September 27, 1967 that the VA has continually failed to adjudicate, and VA's failure to adjudicate this "second claim" constitutes CUE.  See, e.g., September 2016 statement.  This is the only error raised by the Veteran. 

Additionally, the Board acknowledges that the Veteran has argued that the Board has intentionally disregarded "the point of his CUE claim," stating, "In your decision you refer to the August 1967 decision by the VARO.  My claim of CUE has nothing to do with that decision."  See March 2016 statement.  Instead, the Veteran argues that his claim for CUE is based on the VA's failure to adjudicate the "second claim" for a low back strain in a separate rating decision.  By definition, a claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  In other words, there can be no valid CUE motion to a non-final decision, or in this case, a non-existent decision.  A non-existent rating decision cannot be a proper subject for a CUE motion because it is not a separate final decision.  For this reason, the Veteran's claim of CUE has been attached to the August 1967 rating decision.

Applicable Laws

      1.  Finality

Unappealed Board decisions are final on the date stamped on the face of the decision, in the absence of clear and unmistakable error (CUE), and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7104, 7111 (West 2014).  

A Board decision under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A. 

The Court has held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997). 

      2.  Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  

The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2). 

With respect to claims of entitlement to service connection, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  See 38 C.F.R. § 3.400 (b)(2). 

For cases where a Veteran seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(2); Leonard v. Principi, 17 Vet. App. 447 (2004), aff'd Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993). 

Consistent with the above-described prior case law, the Court has held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Court reasoned that a decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and a Veteran could only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on a claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.

	3.  CUE

The Court has stressed consistently the rigorous nature of the concept of CUE.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-4.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  

To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  

Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.



Facts & Analysis
 
The history of this claim is as follows: in an August 1967 rating decision, the RO denied a June 1967 claim for service connection for "a back injury."  In September 1967, a timely notice of disagreement (NOD) was received, at which time the Veteran indicated that he "was sure that there is something wrong with my back."  

As noted, the Veteran has asserted that the September 1967 NOD is a separate claim for a low back strain that the VA has failed to adjudicate for 50 years.  The Board finds this assertion is not accurate.  The "second claim" dated September 27, 1967, is, in actuality, his NOD to the RO's August 1967 rating decision.  In response to the NOD, the Veteran was afforded a VA examination in November 1967, which noted a history of a low back strain, and a diagnosis of a recurrent back strain, although there was no current disease noted on examination.   The November 1967 VA examination provided additional evidence relevant to the Veteran's original June 1967 claim.  This evidence was properly considered in a December 1967 statement of the case; the Veteran did not complete a substantive appeal for the August 1967 rating decision.  

Put simply, the Veteran was denied service connection for a back injury in August 1967, and his September 1967 statement indicated that he disagreed with this decision, by stating that he believed something was wrong with his back.  There is no means by which the Veteran's timely September 1967 NOD could be construed as a separate claim, it is in direct response to the August 1967 rating decision.  Furthermore, the medical evidence generated by the November 1967 VA examination, in the form of a diagnosis of a recurrent low back strain, was also not a separate claim - it was in furtherance of the Veteran's original June 1967 claim for a "back injury" for which the Veteran believed he was entitled to service connection.  Therefore, the NOD and resulting evidence from the November 1967 VA examination did not create a separate disability claim that is still awaiting adjudication, but rather it was a part of the Veteran's initial claim for disability benefits for a "back injury" in June 1967.  

The Veteran repeatedly cites to 38 C.F.R. § 3.104(a), stating, "nothing that happens after a final decision can be used to support the final decision and therefore, the November physical cannot by law, be part of the statement of the case."  See August 2016 statement.  This is also an incorrect statement.  The November 1967 VA examination results were submitted into evidence within one year of the August 1967 rating decision.  As stated in 38 C.F.R. § 3.156(a), in effect in 1967, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a) (1967).  The August 1967 rating decision appeal period had not expired, and the decision, therefore, was not final, and evidence could be added to the record.  Since the November 1967 VA examination was received prior to the expiration of the appeal period, it is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period - the original June 1967 claim.  Regardless, the Veteran's September 1967 NOD placed the case in appellate status.  Thus, even if the VA examination occurred more than a year from the date of the August 1967 rating decision, this evidence is still considered part of the original claim.  When a NOD "is timely initiated, the agency of original jurisdiction may take appropriate development and review action" and "when it is completed, the agency of original jurisdiction will prepare a statement of the case . . . if the issue or issues are not resolved by granting the benefit sought in the appeal."  38 C.F.R. § 19.114 (1967).  The RO took appropriate development and review action and when completed, prepared a statement of the case in December 1967 because the issue was not resolved by granting the benefit sought in the appeal. There is no separate and distinct claim that has been pending adjudication for 50 years.  

The Veteran was notified of his right to appeal the August 1967 rating decision in an August 1967 letter.  A timely substantive appeal was not received in response to the December 1967 statement of the case, and the RO's decision then became final.  See 38 C.F.R. §§ 3.104 (a), 19.112 (1967).

In March 1994, the Board granted service connection for a low back disorder, and denied the Veteran's claim that the RO's August 1967 decision contained CUE.  An April 1994 rating decision implemented the Board's decision granting service connection and assigned an effective date of April 23, 1990.  The portion of the Board's decision denying the CUE claim was vacated by the Court of Appeals for Veterans Claims (Court) in a July 1996 Memorandum Decision.  In March 1997, the Board again denied the CUE claim.  This decision is final.

In March 2003, the Board denied entitlement to an effective date earlier than April 23, 1990 for the grant of service connection for the lumbar spine disability as well as the Veteran's claim asserting CUE in the August 1967 rating decision.  The Veteran did not appeal the March 2003 Board decision.  This decision is final.  

There has been no allegation or finding of CUE in the March 2003 Board decision.  As such, the March 2003 Board decision is final.  38 U.S.C.A. § 7104.  The Federal Circuit has specifically held that, "Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."  See DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).

Additionally, as noted above, when the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  As such, the prior rating August 1967 decision is subsumed by the final March 2003 Board decision, and therefore, no claim of CUE can exist with respect to this RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997). 

In April 2010 and June 2010, VA received statements from the Veteran construed as a request for an effective date earlier than April 23, 1990, for the grant of service connection for a low back disability.  The RO subsequently denied the claim in an August 2010 rating decision and March 2014 statement of the case.  The Board notes that VA had no authority to adjudicate this freestanding earlier effective date claim.  The Court has held that once a decision assigning (or affirming an appeal) an effective date has become final, as is the case here with the March 2003 Board decision which affirmed the assignment of an effective date of April 23, 1990, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed (Board) decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.   

Finally, if the Veteran believes that the Board committed CUE in a Board decision, the proper way to assert error in a final Board decision would be through an allegation, brought to the Board, that a prior decision of the Board contained CUE.  The Board expresses no opinion on the eventual success of such a motion. 

As an award granted on a reopened claim for entitlement to an earlier effective date may not be made effective prior to the date of the reopened claim, there is no legal basis for the Veteran's claim to reopen his claim for an earlier effective date. 

As noted above, the Court has held that because the proper effective date for an award based on a claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  See Leonard, 405 F.3d 1333 at 1337 (indicating that "no matter how [the Veteran] tries to define "effective date," the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date). 


ORDER

The appeal on whether there was clear and unmistakable error in an August 1967 rating decision that denied entitlement to service connection for a lumbar spine disorder (claimed as error to properly adjudicate a pending claim of entitlement to service connection for a low back strain) is denied. 

The claim for an effective date prior to April 23, 1990, for the award of service connection for a low back disability is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


